DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 02/07/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-10 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020, 05/28/2020, 07/19/2021 and 02/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the 

                             Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
1. – “magnetic element” …In claims 1-10.
“magnetic element” at least in paragraph [0022] such as magnetic probe and array Hall sensor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In the instant case, based on the provided claim language, it is unclear what applicant intends to encompass with the repetitive wording/function in claims 1 and 8. For example, in claim 1, “wherein the robotic arm controlling device controls the robotic arm to move the first magnetic element above the second magnetic element to generate a magnetic field, so that the first magnetic element moves above the second magnetic element”. This wording is confusing and unclear because it is like duplicating the claimed function of rotating one sensor above the other, hence it is not definite on what that means or what is the reason to repeat the language of such movements between sensors.
Similar rationale applies to claim 8 with the sentence, “controlling the robotic arm by the robotic arm controlling device to move the first magnetic element above the second magnetic element to generate a magnetic field; controlling the robotic arm by the robotic arm controlling device, so that the first magnetic element moves above the second magnetic element” Therefore, the claims are indefinite since the metes and bounds of such functionality cannot be determined or is unclear.
Accordingly, appropriated correction and/or clarification is required.

Dependent claims 2-7 and 9-10, these claims are also rejected under this section due to their dependency directly or indirectly of rejected base claims 1 and 8.

Examiner notes wherein the claims have been addressed below, in view of the prior art of record, as best understood by the Examiner in light of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections provided herein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kell et al (US 2017/0080569 – from IDS), hereinafter “Kell”.
Regarding claims 1 and 8, Kell discloses a measurement system and the associated method for positioning accuracy of a robotic arm (e.g. via an apparatus/method for controlling movement of robotic machinery 18 relative to an object, as shown in figure 1 – In essence, a positioning accuracy measurement system of a robotic arm is also disclosed), comprising: 



    PNG
    media_image1.png
    422
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    416
    636
    media_image2.png
    Greyscale

the robotic arm (see fig 4B: robot 18 has a snake arm 56 – see [0058]); 
a first magnetic element (see fig. 4B: first magnetic sensor 46), disposed on the robotic arm (robot 18 /snake arm 56) (see fig. 4B: first magnetic sensor 46 – see [0050, 0056, 0058]); 
(see fig. 1 and 4B: magnetic transmitter 36 (equivalent to a second magnetic element) is disposed on magnetic transmitter device 16); 
a robotic arm controlling device, electrically connected to the robotic arm (18/56) (see fig. 1 and 4A: controller 14 – see [0023, 0048, 0064]); and 
a computing device (e.g. performed by controller 14), electrically connected to the robotic arm controlling device and one of the first magnetic element (46) and the second magnetic element (36) – (from Figure 1, it can be determined that the controller 14 is electrically connected to the robotic arm and is also electrically connected to the magnetic transmitter; see [0023, 0048, 0064]) – controller 14 controls the magnetic transmitter 36 to provide the magnetic field 34, simultaneously controlling a plurality of movements of robot 18, causing the position of the first location on robot 18, i.e. The position of the first magnetic field sensor, to change relative to magnetic field 34, and then determining calibration data based on the first signals received by the first magnetic field sensor 46); 
wherein the computing device calculates a plurality of movement error information of the first magnetic element in the magnetic field, and counts the plurality of movement error information to obtain a positioning accuracy of the robotic arm (see [0023, 0048, 0064]) – controller 14 controls the magnetic transmitter 36 to provide the magnetic field 34, simultaneously controlling a plurality of movements of robot 18, causing the position of the first location on robot 18, i.e. The position of the first magnetic field sensor, to change relative to magnetic field 34, and then determining calibration data based on the first signals received by the first magnetic field sensor 46).
Kell is silent to disclose wherein the robotic arm controlling device (14) controls the robotic arm (1856) to move the first magnetic element above the second magnetic element (46) to generate a magnetic field, so that the first magnetic element (46) moves above the second magnetic element (36). Nevertheless, although a the feature of “first magnetic element moves above the second magnetic element” is not specified, it was common knowledge that configuring such type of movement, is a popular choice among a finite number of options for providing a magnetic field with a magnetic transmitter to generate a magnetic field in lieu of a first magnetic element moving onto a second magnetic element, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kell by providing a magnetic field with a magnetic transmitter to generate a magnetic field in lieu of a first magnetic element moving onto a second magnetic element, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claim 2, Kell discloses as discussed above in claim 1. Kell further discloses wherein the robotic arm (18/56) comprises an operation end on which an end-effector is disposed, and the first magnetic element (46) is fixed on the end-effector (see fig. 4A-4B; see [0058] disclosing the apparatus 103 differs from the apparatus 101, 102 in that the third robotic machinery 183 includes a flexible continuum robot that comprises a snake arm 56. The snake arm 56 has a first end connected to a plurality of motors 38 and a second end on which the imaging device 40, the machine tool 42 and the first magnetic field sensor 46 are mounted). 
Regarding claim 4, Kell discloses as discussed above in claim 1. Kell is silent to disclose wherein the second magnetic element is a magnetic probe, and the first magnetic element is an array Hall sensor and electrically connected to the computing device. Nevertheless, although the specific claimed “second magnetic element is a magnetic probe, and the first magnetic element is an array Hall sensor” is not specified, it was common knowledge that configuring such type of sensors for a particular application, is a popular choice among a finite number of options for providing a magnetic field measurements in the robot system, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kell by providing “second magnetic element is a magnetic probe, and the first magnetic element is an array Hall sensor”, since a person of ordinary skill has good reason to pursue the 
Regarding claim 5, Kell discloses as discussed above in claim 1. Kell further discloses wherein the robotic arm (18/56) includes a plurality of shaft bodies rotatably connected to one another, and the first magnetic element (46) is disposed on the shaft body at an extreme end of the plurality of shaft bodies (e.g. a robot 18 with a serpentine arm 56 (equivalent to the robot comprising a plurality of rotationally connected shafts) on which is mounted a first magnetic field sensor 46 (equivalent to a first magnetic element). However, it would have been obvious having the first magnetic field sensor 46 disposed on an endmost one of the shafts to achieve flexible movement of the first magnetic field sensor 46).
Regarding claim 6, Kell discloses as discussed above in claim 5. Kell is silent to disclose wherein the first magnetic element is an array Hall sensor and electrically connected to the computing device, and the second magnetic element is a magnetic probe. Nevertheless, although the specific claimed “first magnetic element is an array Hall sensor and the second magnetic element is a magnetic probe” is not specified, it was common knowledge that configuring such type of sensors for a particular application, is a popular choice among a finite number of options for providing a magnetic field measurements in the robot system, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kell by providing “first magnetic element is an array Hall sensor and the second magnetic element is a magnetic probe”, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claims 7 and 10, Kell discloses as discussed above in claims 1 and 8. Kell further discloses further comprising a display interface connected to the computing device to display a position of the first magnetic element in the magnetic field (fig. 1-4; [0040, 0067, 0078]; the display 22 is in electrical connection with a controller 14 which can control the display 22 to display the position of the first magnetic field sensor on the robotic machine 18 on a computer aided design (CAD) image of the object 12).
Regarding claim 9, Kell discloses as discussed above in claim 8. Kell further discloses wherein the step of calculating the plurality of movement error information of the first magnetic element comprises steps of: moving the first magnetic element to a positioning point above the second magnetic element; and repetitively moving the first magnetic element away from and then back to the positioning point (see [0064]- e.g. at block 68, the controller 14 may correlate the position and orientation data received from the one or more motors 38 of the robotic machine 18 with the received first signals and store calibration data in the memory 26; At block 70, The controller 14 may control the robotic machine 18 such that the first position on the robotic machine 18, i.e. The position of the first magnetic field sensor, changes relative to the magnetic field 34, The method may then return to block 66 multiple times by determining calibration data from the first signal again).
        
    PNG
    media_image3.png
    567
    502
    media_image3.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kell as applied in claim 1 above, and further in view of Birkmeyer et al (US 2021/0001488), hereinafter “Birkmeyer”.
Regarding claim 3, Kell discloses as discussed above in claim 1. Kell discloses wherein the first magnetic element is a magnetic probe and electrically connected to the computing device (e.g. the magnetic sensor 46 also contains a rigid probe 52 as shown in fig. 2 connected to controller 14 – see [0054]).

    PNG
    media_image4.png
    514
    631
    media_image4.png
    Greyscale

Kell is silent to disclose that the second magnetic element is an array Hall sensor. However, in the same field of endeavour or analogous art, Birkmeyer teaches the claimed features implemented in a robotic actuator interface 208 may be configured to receive feedback data from robotic Hall effect sensor that is included in magnetic end effector 110 may generate electrical signals that indicate that magnetic end effector 110 has engaged or gripped multiple articles of cutlery, as described herein (see [0056]). Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kell to include the idea of having a Hall sensor as taught by Birkmeyer for the benefit to generate electrical signals that indicate that magnetic end effector 110 has engaged or gripped multiple articles.

            
    PNG
    media_image5.png
    251
    431
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 6,611,142 to Jones et al, which is directed to an apparatus for measuring the magnetic field distribution of a magnetic sample includes a magnetic field sensor arrangement having three, orthogonally-disposed, Hall sensors for sensing the magnetic field produced by a magnetic sample at a given location, The sensor arrangement is scanned along a predetermined scan pattern. The apparatus then acquires sampling data from the sensor arrangement, the sampled data providing a representation of the magnetic field distribution of the magnetic sample. The data is preferably acquired by an interface card for a PC, which stores sampled data in the main memory of the PC for data analysis and display.
2. – US 2021/0290314 to Sachs et al, which is directed to methods, devices and systems for performing robotic procedures. The devices may include one or more robotic arms. The one or more robotic arms may comprise one or more joints. A joint may include a magnetic sensing system. The one or more robotic arms may be configured to move an elbow joint independently from an end effector or origin of the robotic arm. A working end of the robotic arm may be configured for insertion through a trocar into a body cavity of a subject and may be operatively 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B